On March 3, 1965 this court disbarred respondent Zuekerman based on its finding that he was guilty of charges 5A, 5B, 5F and 5H as specified therein, and suspended respondent Haber for five years based on its finding that he was guilty of charges 5B, 5F and 5H (23 A D 2d 825, where the charges are set out in full). The Court of Appeals denied leave to appeal (16 N Y 2d 482, 483) and thereafter dismissed respondents’ appeal taken as of right (16 N Y 2d 992). On February 13, 1967 the Supreme Court of the United States granted certiorari, vacated the judgment of this court and remanded the matter to this court for reconsideration in light of Spevack v. Klein (385 U. S. 511) (Zuckerman v. Greason, 386 U. S. 15). On March 13, 1967 the order of remand was made. On reconsideration, this court dismisses charge 5A, which had been found established only against respondent Zuekerman, on the authority of Spevack v. Klein (385 U. S. 511, supra). There is ample evidence in the record to sustain charges 5B, 5F and 5H against both respondents. As to- these charges, Spevack has no application. Accordingly, we confirm the Referee’s report, finding both respondents guilty of charges 5B, 5F and 5H. Based on these findings, both respondents are suspended from the practice of law for a period of five years, nunc pro time as of April 10, 1965. Beldoek, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.